Citation Nr: 1517937	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama; which denied entitlement to a rating in excess of 20 percent for diabetes mellitus

In November 2014, the RO increased the rating for diabetes to 40 percent, effective May 26, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is evidence the Veteran's disability has increased in severity since his last VA examination in August 2010, as it appears he was placed on a restricted diet and instructed to regulate his activities since the examination.  The Veteran's physician also increased his insulin dosage in November 2010 due to uncontrolled blood sugar levels.  Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a new medical examination.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

It also appears there may be relevant private treatment records outstanding.  In September 2010, the Veteran indicated he sees two physicians, B.S., M.D., and J.P., M.D., for treatment for diabetes mellitus.  The RO obtained records from these physicians shortly after receiving the Veteran's authorization.  However, the record does not include any treatment records from these physicians after September 2010.  Given the apparent increase in severity of the Veteran's disability, VA's duty to assist requires additional efforts to obtain more recent treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2014).

The Veteran's September 2010 notice of disagreement; November 2011 substantive appeal; and July, October, and November 2011 statements indicate he has elected to limit the scope of his appeal to a 40 percent rating for diabetes mellitus, which was granted by a decision review officer in November 2014.  However, the Veteran's representative at the Board submitted brief in March 2015 indicating an intention to seek a higher rating for the disability.  Thus, clarification is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to clarify whether the grant of a 40 percent rating satisfied his appeal for an increased rating for diabetes mellitus.  If the Veteran indicates his appeal has been satisfied, the issue of an increased rating for diabetes mellitus should not be recertified to the Board.

2.  If the Veteran indicates his appeal has not been satisfied or fails to respond to the request for clarification, ask him to authorize VA to obtain all records of his treatment for diabetes from B.S., M.D., and J.P., M.D.

3.  If the appeal continues, schedule him for a new examination to determine the current level of severity of his diabetes mellitus.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




